Citation Nr: 0720698	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  02-01 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for dermatitis.

2.  Entitlement to service connection for lipomas, claimed as 
fatty tumors.


REPRESENTATION

Appellant represented by:  New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969 with service in the Republic of Vietnam.  
 
This case came before the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

The veteran testified at a personal hearing before an RO 
hearing officer in February 2003, and a video conference 
hearing before the undersigned Veterans Law Judge in October 
2003.  Transcripts of these hearings are associated with the 
claims folder.

When this case was most recently before the Board in February 
2006, it was remanded for further development.  It is now 
before the Board for further appellate consideration.


FINDINGS OF FACT

1.  Dermatitis was not present in service and is not 
etiologically related to service. 

2.  Lipomas were not present in service and are not 
etiologically related to service.  


CONCLUSIONS OF LAW

1.  Dermatitis was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309(e) (2006).

2.  Lipomas were not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1116(a) (West 2002); 38 C.F.R. 
§§ 3.303, 3.309(e) (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The record reflects that the originating agency provided the 
veteran with adequate VCAA notice in a letter mailed in March 
2001, prior to its initial adjudication of the claims.  
Although he was not specifically informed that he should 
submit any pertinent evidence in his possession, he was 
informed of the evidence that would be pertinent and 
requested to submit such evidence or to provide the 
information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that he was on notice of the fact that he should 
submit any pertinent evidence in his possession. 

He was not provided the requisite notice with respect to the 
disability-rating and effective-date elements of his claims 
until November 2006, after the initial adjudication of the 
claims.  Although this notice was untimely, the Board finds 
that there is no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that service connection is not warranted for 
either of the disabilities at issue.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide timely notice with respect to those 
elements of the claims was no more than harmless error.

The record reflects that the veteran's service medical 
records have been obtained, as have post-service treatment 
records.  Neither the veteran nor his representative has 
identified any additional evidence that could be obtained to 
substantiate either of the claims.  The Board is also unaware 
of any such evidence.  The veteran was also afforded several 
VA examinations for his disabilities.  Accordingly, the Board 
is also satisfied that the originating agency has complied 
with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.     See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. § 
1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  38 
U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).

Dermatitis and lipomas are not among the diseases specified 
in 38 U.S.C.A. § 1116(a).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2006); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran asserts that his present lipomas, claimed as 
fatty tumors, and dermatitis are related to his military 
service.  In particular, he feels that they resulted from his 
exposure to Agent Orange during his service in Vietnam.

The veteran's service medical records at the time of his 
examination for entrance on to active duty, he gave a history 
of having a fatty tumor removed from his legs.  The service 
medical records do not show that he was found to have 
dermatitis or a lipoma.  In addition, the report of 
examination for discharge shows that no pertinent abnormality 
was found.  

The claims file includes medical treatment records 
documenting post-service treatment of the veteran for 
dermatitis and lipomas; however, the treatment records in the 
file begin in March 1985, more than 15 years after discharge, 
and the veteran acknowledges that his dermatitis and lipomas 
began after discharge from service.

The claims file also contains several opinions as to whether 
the veteran's skin disorders are due to Agent Orange 
exposure.  In March 1985, a VA physician opined that the 
veteran's dermatitis was not Agent Orange related.  He 
explained that the veteran had denied working in areas of 
defoliation or being sprayed with the chemical.  The 
physician further noted that the veteran stated that he 
developed skin rashes after service in 1973.  The physician 
also noted that the veteran denied ever having seen a 
dermatologist for his skin disorders.  The physician also 
remarked that the veteran's son has a similar rash.  In a 
December 2002 private treatment record, Dr. Q. opined that 
because the veteran has no family history of lipomas and was 
exposed to Agent Orange during service, it is most probable 
that the veteran's lipomas were from Agent Orange.  

At a November 2004 VA examination, the veteran reported to 
the examiner that his dermatitis began six months after he 
was discharged from service and that he had been exposed to 
Agent Orange while in service.  The veteran reported that his 
lipomas began in the late 1970's.  He claims to have had one 
growth removed in 1978 and one removed in 1995.  Dr. K. 
opined that the veteran's dermatitis is as likely as not due 
to his military service, since it started six months after he 
was discharged.  Dr. K. further opined that the veteran's 
lipomas are as likely as not due to the veteran's military 
service, since it developed shortly after he was discharged.  
Although the examiner provided a nexus opinion that the 
veteran's skin disorders are as likely as not related to 
service, the examiner noted that his diagnoses and opinions 
were based on the history provided by the veteran and not 
based on the examiner's medical knowledge or review of the 
case file.  Because the examiner based his opinion solely on 
the history provided by the veteran and did not provide 
adequate supporting rationale for the opinions, the Board 
remanded this case for another VA examination.  

Unfortunately in September 2005, Dr. K. did not comply with 
the remand.  Instead of providing the veteran with a VA 
examination, the examiner simply called the veteran and asked 
him about his skin disorders without personally examining the 
veteran.  The examiner opined that the veteran's skin 
disorders were as likely as not related to service and again 
noted that his opinion was based on the history provided by 
the veteran.  The examiner did not actually examine the 
veteran or provide a rationale for his opinion concerning the 
etiology of the veteran's claimed disorders.  The examiner, 
instead, reiterated the findings and opinions recorded in the 
earlier examination report.  For these reasons, the September 
2005 medical opinions are inadequate for adjudication 
purposes.

After the Board remanded the veteran's case again for a VA 
examination, the veteran was afforded another VA examination 
in March 2006 by the same examiner.  After examining the 
veteran and reviewing the case file, the examiner opined that 
it is less than likely that the veteran's lipomas are related 
to the veteran's service because there is no direct link 
between herbicidal agents and lipomas.  The examiner further 
diagnosed the veteran with urticaria which is a disorder that 
is not before the Board at this time.  

In compliance with the most recent remand from the Board, the 
veteran was afforded a VA examination in September 2006 by a 
different examiner than had previously examined him.  After 
reviewing the claims folder and examining the veteran, the 
examiner, Dr. N., opined that it was hard to correlate 
dermatitis to service because the dermatitis started after 
service.  Dr. N. also opined that the veteran's dermatitis 
was not induced by Agent Orange.  Dr. N. noted that there was 
no documentation showing that the veteran's lipomas began in 
1969 shortly after service.  She further opined that lipomas 
was less than likely to be service-connected. 

After weighing the evidence, the Board finds the veteran's 
skin disorders are not related to service.  Although the 
original examiner, Dr. K., opined that the veteran's skin 
disorders were as likely as not related to service, Dr. K.'s 
opinion seemed to be based solely on the veteran's history 
and not on the pertinent evidence of record.  Dr. K. also did 
not provide a rational for the opinions provided.  Moreover, 
after reviewing the claims file,  Dr. K. changed his opinion 
regarding the etiology of the veteran's lipomas.  

The opinion of Dr. Q. in support of the lipoma claim is also 
of limited probative value because it is poorly supported.  
Dr. Q. failed to identify any scientific or medical evidence 
supporting the proposition that either of the claimed 
disabilities can be caused by Agent Orange exposure.  In the 
Board's opinion, the absence of any family history of the 
disorder is not an adequate basis for concluding that the 
lipomas are probably related to Agent Orange exposure.

In the Board's opinion, the most probative evidence 
concerning the etiology of the claimed disabilities is the 
report of the September 2006 VA examination.  Dr. N. examined 
the veteran and reviewed his pertinent medical history.  She 
stated that the veteran's lipomas are less than likely 
related to the veteran's military service because there is no 
direct link between herbicidal agents and lipomas.  She also 
opined that the veteran's lipomas are less likely than not 
related to service.  She found there to be no documentation 
showing that the veteran's lipomas began shortly after 
service.  In addition, Dr. N. opined that the veteran's 
dermatitis was not related to service because the dermatitis 
began after service.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against both claims.  


ORDER

Service connection for dermatitis is denied.

Service connection for lipomas, claimed as fatty tumors, is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


